           Case 1:21-cr-00177-CRC Document 33 Filed 08/08/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA               :
                                       :
      v.                               :       CRIMINAL NO. 21-CR-177 (CRC)
                                       :
                                       :
DANIEL D. EGTVEDT                      :


              DEFENDANT’S MOTION TO MODIFY BOND CONDITIONS

       The Defendant, Mr. Daniel D. Egtvedt, by and through his attorney Kira

Anne West, files this motion to modify his bond conditions pursuant to 18 U.S.C. §

3142 (c)(3). In support of this motion, the Defendant submits the following:

Mr. Egtvedt asks this Court to remove the condition of electronic location

monitoring.

Procedural History

      Mr. Egtvedt was charged with both felonies and misdemeanors by criminal

complaint on 2/9/21. See ECF #1. He was arrested on 2/16/21, without incident.

See ECF #8. A nine count indictment was returned against him on 3/3/21. See ECF

#9. On April 14, 2021, after lengthy argument, this Court released the defendant

with very strict conditions of release, to include wearing an electronic monitoring

devise. Notably, after many attempts, a monitoring devise was finally located that

would monitor Mr. Egtvedt at his remote location in far Western Maryland.

Before that was accomplished, Mr. Egtvedt was without location monitoring for
                                           1
        Case 1:21-cr-00177-CRC Document 33 Filed 08/08/21 Page 2 of 4




two weeks. See ECF 27, p. 3, Gov’t motion to revoke defendant’s pretrial release.

On 5/28/21, Mr. Egtvedt requested modification of his release conditions so that he

could get an MRI. See ECF #30. On the same day, this Court granted by minute

order a two day modification and Mr. Egtvedt got his MRI. Pretrial filed a pretrial

services report on 6/3/21 which indicated Mr. Egtvedt’s total compliance with his

conditions. See ECF #32.

Argument

      This Court may recall that in the pleadings filed by Mr. Egtvedt many

months ago for his release of detention, undersigned counsel argued that Mr.

Egtvedt would be able to comply with the Court’s orders. Mr. Egtvedt has done

exactly that for four months. He has a perfect record of compliance with Pretrial.

See, Dkt. #32, Pretrial report from June 03, 2021. Undersigned counsel spoke with

his Maryland pretrial officer, Ms. Leigh Messett on August 2nd, 2021, who

indicated that Mr. Egtvedt in in compliance with all of his conditions. Each week,

Mr. Egtvedt sends her an email with his schedule. For example, he is still being

treated for his concussion by doctors in Morgantown, West Virginia and he sends

an email noting the date, time and the name of the doctors. He continues his

mental health treatment which has been extremely successful. Just as Mr. Egtvedt

previously cooperated with the FBI when they arrested him at his home, since his

release he has been completely compliant with his Probation Officer and his
                                         2
        Case 1:21-cr-00177-CRC Document 33 Filed 08/08/21 Page 3 of 4




brother who as promised, keeps track of him. Mr. Egtvedt would simply like the

opportunity to walk his dog, take a greater role in the care for his mother, work at

the farm, and volunteer with his church.

      Mr. Egtvedt can be effectively supervised and monitored just as effectively

without the electronic location monitoring. This can be done by telephone contacts,

email, text and continued home visits. Judge Hogan of this Court released a

January 6 defendant from his electronic monitoring even though he is charged with

carrying a deadly weapon into the Capitol and suffers from PTSD as a result of his

service to our nation. See United States v. Harkrider, 21 CR 117.

Conclusion

        There is no threat to the community posed by Mr. Egtvedt which is

evidenced by his perfect record of compliance since his release. The combination

of conditions that were ordered when Mr. Egtvedt was initially released, without

the electronic monitoring, would assure this Court of the safety of the community

and his presence at trial.

                                       Respectfully submitted,

                                       KIRA ANNE WEST



                                By:             /s/

                                       Kira Anne West
                                       DC Bar No. 993523

                                           3
         Case 1:21-cr-00177-CRC Document 33 Filed 08/08/21 Page 4 of 4




                                             712 H Street N.E., Unit 509
                                             Washington, D.C. 20002
                                             Phone: 202-236-2042
                                             kiraannewest@gmail.com


                                CERTIFICATE OF SERVICE

       I hereby certify on the 8th day of August, 2021, a copy of same was delivered to the

parties of record, by email pursuant to the Covid standing order and the rules of the Clerk of

Court. The United States opposes this motion.

                                                        /S/
                                                    Kira Anne West




                                                4
